F I L E D
                                                                       United States Court of Appeals
                                                                               Tenth Circuit
                        UNITED STATES COURT OF APPEALS
                                                                              MAY 23 2002
                                     TENTH CIRCUIT
                                                                           PATRICK FISHER
                                                                                   Clerk

 UNITED STATES OF AMERICA,

          Plaintiff - Appellee,
 v.                                                          No. 01-7119
 MELVIN CLYDE COLLINS,                                 (D.C. No. CR-01-10-S)
                                                          (E.D. Oklahoma)
          Defendant - Appellant.




                                  ORDER AND JUDGMENT*


Before SEYMOUR, HENRY, and BRISCOE, Circuit Judges.


      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of this

appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore ordered

submitted without oral argument.

      This is a direct appeal by defendant Melvin Clyde Collins from his conviction of

kidnapping, in violation of 18 U.S.C. § 1201, and the sentence imposed. We dismiss the



      *
        This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
appeal.

       Collins' appellate counsel filed an Anders brief in which he stated he “is of the

opinion that no meritorious issue can be found to support an appeal.” Br. at 1. On

November 15, 2001, counsel filed a motion to withdraw, stating that he had mailed a copy

of his motion and of the appellate brief to Collins. On January 11, 2002, Collins filed a

pro se “Motion to Withdraw Appeal,” agreeing “there [are] no meritorious issues to

support the appeal and [he] has no objections to bring forth.”

       Counsel's motion to withdraw is GRANTED. Collins' motion to withdraw the

appeal is GRANTED and the appeal is DISMISSED. The mandate shall issue forthwith.

                                                 Entered for the Court

                                                 Mary Beck Briscoe
                                                 Circuit Judge




                                             2